DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Acknowledgment
Claim 1 is amended as filed on 6/2/2022. 
 Allowable Subject Matter
Claims 1-8, 10-11, and 13-14 are allowed.
Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, a Huber needle assembly comprising a needle which makes a 90-degree bend; an upper body; a lower body having a well; and a connector wherein a movement of the upper body away from the lower body retracts the needle tip within the lower body through a lower body needle aperture and biases the needle away from the lower body needle aperture, wherein the needle is biased in an operational latitudinal direction via an advancing assist configured to, as the upper body moves away from the lower body, be forced to move from a first state of not contacting the needle to a second state of contacting or engaging  the needle, and the advancing assist is disposed on a portion of the connector; and wherein the lower body tilts relative to the second direction of the needle shaft to facilitate an engagement of the needle tip with at least a portion of the well in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Solomon et al. (US. 20060064061A1) (“Solomon”) is the closest prior art of record. Even though Solomon discloses a Huber needle assembly comprising a needle which makes a 90-degree bend; an upper body; a lower body having a well; and a connector, Solomon fails to disclose wherein a movement of the upper body away from the lower body retracts the needle tip within the lower body through the lower body needle aperture and biases the needle away from the lower body needle aperture, wherein the needle is biased in an operational latitudinal direction via an advancing assist configured to, as the upper body moves away from the lower body, be forced to move from a first state of not contacting the needle to a second state of contacting or engaging the needle, and the advancing assist is disposed on a portion of the connector; and wherein the lower body tilts relative to the second direction of the needle shaft to facilitate an engagement of the needle tip with at least a portion of the well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 6/2/2022, with respect to newly added limitation and applied arts in the action mailed on 2/3/2022 have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783